DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2020-040346, filed on March 09, 2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of copending (US patent no: 11366476B2) Application no. 15/890,383 in view of Gordon et al (US 2018/0190042 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 7 and 13 of 15/890,383 contains a similar independent claim than claim 21, 30 and 39 of the instant application as shown below in the table, in addition to that Application No: 17/843,278 is narrower than the scope of 15/890,383 so that the independent claims of 15/890,383 in view of Gordon cover the claims in 17/843,278, and  all the dependent claims of the claim sets are identical .
Claim 21 of 17/843,278
Claim 7 of US 11366476B2
A computer-implemented method comprising:

A computer-implemented method for 

obtaining data indicative of a vehicle stop maneuver for an autonomous vehicle; based on the data indicative of the vehicle stop maneuver, identifying a warning device of the autonomous vehicle for deployment, wherein the warning device is physically connected to the autonomous vehicle; determining a timing and a position for deploying the warning device of the autonomous vehicle; and
providing one or more signals to initiate the deployment of the warning device of the autonomous vehicle in accordance with the timing and the position, wherein the warning device remains physically connected to the autonomous vehicle while deployed.
For the limitation “a timing and a position for deploying the warning device of the autonomous vehicle” it is same as claim 4 of US patent application 11366476B2.

deployment of a warning device comprising:
obtaining, by a computing system comprising one or more computing devices, data indicating that a vehicle stop maneuver is to be implemented for an autonomous vehicle;
determining, by the computing system, whether one or more warning devices should be dispensed from the autonomous vehicle during the vehicle stop maneuver based in part on the obtained data; in response to determining the one or more warning devices should be dispensed from the autonomous vehicle, determining, by the computing system, a dispensing maneuver for the one or more warning devices based at least in part on a type of the one or more warning devices, wherein the one or more warning devices are one of a plurality of different types of warning devices of the autonomous vehicle,
wherein determining the dispensing maneuver for the one or more warning devices comprises adjusting a vehicle stop trajectory of the autonomous vehicle to affect a shape in which the one or more warning devices are placed; and
providing, by the computing system, one or more command signals to one or more vehicle systems to perform the dispensing maneuver for the one or more warning devices. same concept but different language except for the “physically connected to the autonomous vehicle” limitation which is taught using Gordon.

Claim 30 of 17/843,278
Claim 13 of US 11366476B2
A vehicle control system comprising:
one or more processors; and
a memory including instructions that are executable by the one or more processors to cause the one or more processors to perform operations, the operations comprising:


An autonomous vehicle comprising:
a vehicle computing system, the vehicle computing system comprising:
one or more processors; and
memory including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising:
obtaining data indicative of a vehicle stop maneuver for an autonomous vehicle; based on the data indicative of the vehicle stop maneuver, identifying a warning device of the autonomous vehicle for deployment, wherein the warning device is physically connected to the autonomous vehicle;
determining a timing and a position for deploying the warning device of the autonomous vehicle; and
providing one or more signals to initiate the deployment of the warning device of the autonomous vehicle in accordance with the timing and the position, wherein the warning device remains physically connected to the autonomous vehicle while deployed.
For the limitation “a timing and a position for deploying the warning device of the autonomous vehicle” it is same as claim 16 of US patent application 11366476B2.

obtaining data indicating that a vehicle stop maneuver is to be implemented for an autonomous vehicle; determining whether one or more warning devices should be dispensed from the autonomous vehicle during the vehicle stop maneuver based in part on the obtained data;
in response to determining one or more warning devices should be dispensed from the autonomous vehicle, determining a dispensing maneuver for the one or more warning devices based at least in part on a type of the one or more warning devices, wherein the one or more warning devices are one of a plurality of different types of warning devices of the autonomous vehicle,
wherein determining the dispensing maneuver for the one or more warning devices comprises adjusting a vehicle stop trajectory of the autonomous vehicle to affect a shape in which the one or more warning devices are placed; and
providing one or more command signals to one or more vehicle systems to perform the dispensing maneuver for the one or more warning devices. same concept but different language except for the “physically connected to the autonomous vehicle” limitation which is taught using Gordon.
Claim 39 of 17/843,278
Claim 13 of US 11366476B2
An autonomous vehicle comprising:
a warning device physically connected to the autonomous vehicle; and
a control system comprising one or more processors configured to:

An autonomous vehicle comprising:
a vehicle computing system, the vehicle computing system comprising:
one or more processors; and
memory including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising:

obtaining data indicative of a vehicle stop maneuver for the autonomous vehicle; based on the data indicative of the vehicle stop maneuver, identifying a warning device of the autonomous vehicle for deployment;
determining a timing and a position for deploying the warning device of the autonomous vehicle;
providing one or more command signals to initiate the deployment of the warning device of the autonomous vehicle in accordance with the timing and the position, wherein the warning device remains physically connected to the autonomous vehicle while deployed.
For the limitation “a timing and a position for deploying the warning device of the autonomous vehicle” it is same as claim 16 of US patent application 11366476B2.

obtaining data indicating that a vehicle stop maneuver is to be implemented for an autonomous vehicle;
determining whether one or more warning devices should be dispensed from the autonomous vehicle during the vehicle stop maneuver based in part on the obtained data;
in response to determining one or more warning devices should be dispensed from the autonomous vehicle, determining a dispensing maneuver for the one or more warning devices based at least in part on a type of the one or more warning devices, wherein the one or more warning devices are one of a plurality of different types of warning devices of the autonomous vehicle,
wherein determining the dispensing maneuver for the one or more warning devices comprises adjusting a vehicle stop trajectory of the autonomous vehicle to affect a shape in which the one or more warning devices are placed; and
providing one or more command signals to one or more vehicle systems to perform the dispensing maneuver for the one or more warning devices. same concept but different language except for the “physically connected to the autonomous vehicle” limitation which is taught using Gordon.


These are the corresponding dependent claims:
17/843,278 dependent claims
15/890,383 US 11366476B2
22- wherein the data indicating the vehicle stop maneuver indicates that the vehicle stop maneuver has been performed, is currently being performed, or is to be performed by the autonomous vehicle.
2- wherein determining whether the one or more warning devices should be dispensed from the autonomous vehicle during the vehicle stop maneuver comprises determining whether the one or more warning devices should be dispensed from the autonomous vehicle based at least in part on a motion plan of the autonomous vehicle.
26- wherein the deployment of the warning device of the autonomous vehicle is initiated while the autonomous vehicle is performing the vehicle stop maneuver.
3- wherein determining the dispensing maneuver for the one or more warning devices is based at least in part on the vehicle stop trajectory.
28- wherein determining the timing and the position for placing the warning device comprises:
determining the timing and the position based at least in part on a trajectory of traffic.
4- wherein determining the dispensing maneuver for the one or more warning devices comprises determining one or more of timing or positioning of dispensing the one or more warning devices. 


31- wherein the data indicating the vehicle stop maneuver indicates that the vehicle stop maneuver has been performed, is currently, being performed, or is to be performed by the autonomous vehicle.

8- wherein determining whether the one or more warning devices should be dispensed from the autonomous vehicle during the vehicle stop maneuver comprises determining whether one or more the warning devices should be dispensed from the autonomous vehicle based at least in part on a motion plan of the autonomous vehicle.

This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.
	the difference between claim 1 in application 17/843,278 than 15/890,383 is wherein the warning device remains physically connected to the autonomous vehicle while deployed and this is being taught by Gordon et al (see at least paragraph “0098” ““Some of the road safety flares may have magnets to allow for sticking to the SDV itself for use as a mounted flare or flashlight”).
It would have been obvious to combine Gordon to the claims of application: 15/890,383 in order to keep the warning devices such as flares or flashlights attached to the faulty vehicle as the deployable flares may hit the vehicle behind if not attached to the faulty vehicle and in order to alert other vehicles in advance of reaching the faulty vehicle.
Same rejection applied for claims 30 and 39.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 24, 26-31, 33-37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Gordon et al (US 2018/0190042 A1).

	Regarding claim 21, Gordon teaches a computer-implemented method comprising (see Gordon abstract and paragraphs “0016”, “0027” and “0078”),
obtaining data indicating that a vehicle stop maneuver is to be implemented for an autonomous vehicle (see Gordon paragraphs “0087-0088” and “0097” “the severity level (for the faulty SDV) is based on hazards posed by the faulty SDV itself, such as the faulty SDV about to come to a stop (the faulty SDV imminently stopping), how much danger is posed to other vehicles by the faulty SDV being disabled on the roadway”), 
based on the data indicative of the vehicle stop maneuver, identifying a warning device of the autonomous vehicle for deployment wherein the warning device is physically connected to the autonomous vehicle (see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)”),
wherein the warning device is physically connected to the autonomous vehicle; determining a timing and a position for deploying the warning device of the autonomous vehicle (see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)”),
providing one or more signals to initiate the deployment of the warning device of the autonomous vehicle in accordance with the timing and the position, wherein the warning device remains physically connected to the autonomous vehicle while deployed (see Gordon paragraphs “0055”, “0087-0088” and “0097-0098” regarding flares attached to the SDV through magnets sticking at the back of the vehicle so as to avoid any flares from hitting the vehicles behind and to alert other vehicles in advance of reaching the faulty vehicle.  “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)” and “Flare selection and/or deployment may proceed during a breakdown process being experienced by the faulty SDV. Deployment of the flare occurs when the likelihood of a failure over the time interval required to deploy the flare reaches a threshold. The flare deployment may further be precisely timed to provide a determined spacing between the flare and the vehicle upon stopping. The spacing may be a function of 1) road conditions, 2) road curvature, 3) average speed of vehicles on road, 4) weather, 5) time of day, 6) traffic conditions, etc. Multiple flares may be deployed during the breakdown in order to form a particular alerting visual pattern for approaching vehicles (such as a curved pattern to move vehicles away from the stopped faulty SDV). Movements of the faulty SDV prior to breakdown can be coordinated for proper flare placement. Flares may be mobile and their position adjusted in order to optimize their position after deployment.” And “Some of the road safety flares may have magnets to allow for sticking to the SDV itself for use as a mounted flare or flashlight”).

Regarding claim 22, Gordon teaches wherein the data indicating the vehicle stop maneuver indicates that the vehicle stop maneuver has been performed, is currently being performed, or is to be performed by the autonomous vehicle (see Gordon paragraphs “0087-0088” and “0097” “the severity level (for the faulty SDV) is based on hazards posed by the faulty SDV itself, such as the faulty SDV about to come to a stop (the faulty SDV imminently stopping), how much danger is posed to other vehicles by the faulty SDV being disabled on the roadway”).

Regarding claim 24, Gordon teaches wherein the position for placing the warning device is a position that is visible by approaching traffic (see Gordon paragraphs “0038” “a transceiver capable of receiving a signal from faulty SDV 202 to position the rolling platform 212 at the opportune position for one or more of the road safety flares 226 to be visible to other vehicles.”).

Regarding claim 26, Gordon teaches wherein the deployment of the warning device of the autonomous vehicle is initiated while the autonomous vehicle is performing the vehicle stop maneuver (see Gordon paragraphs “0033”, “0055” and “0096-0097” “In one or more embodiments of the present invention, one or more of the road safety flares 226 are deployed directly from the faulty SDV 202 (i.e., are dropped onto the driving surface 204 as the faulty SDV 202 rolls to a stop)” and “Flare selection and/or deployment may proceed during a breakdown process being experienced by the faulty SDV. Deployment of the flare occurs when the likelihood of a failure over the time interval required to deploy the flare reaches a threshold. The flare deployment may further be precisely timed to provide a determined spacing between the flare and the vehicle upon stopping”).

Regarding claim 27, Gordon teaches wherein the deployment of the warning device of the autonomous vehicle is initiated after the autonomous vehicle performs the vehicle stop maneuver (see Gordon paragraphs “0033”, “0055” and “0096-0097” “In one or more embodiments of the present invention, one or more of the road safety flares 226 are deployed directly from the faulty SDV 202 (i.e., are dropped onto the driving surface 204 as the faulty SDV 202 rolls to a stop)” and “Flare selection and/or deployment may proceed during a breakdown process being experienced by the faulty SDV. Deployment of the flare occurs when the likelihood of a failure over the time interval required to deploy the flare reaches a threshold. The flare deployment may further be precisely timed to provide a determined spacing between the flare and the vehicle upon stopping”).

Regarding claim 28, Gordon teaches wherein determining the timing and the position for placing the warning device comprises: determining the timing and the position based at least in part on a trajectory of traffic (see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)” and “Flare selection and/or deployment may proceed during a breakdown process being experienced by the faulty SDV. Deployment of the flare occurs when the likelihood of a failure over the time interval required to deploy the flare reaches a threshold. The flare deployment may further be precisely timed to provide a determined spacing between the flare and the vehicle upon stopping. The spacing may be a function of 1) road conditions, 2) road curvature, 3) average speed of vehicles on road, 4) weather, 5) time of day, 6) traffic conditions, etc. Multiple flares may be deployed during the breakdown in order to form a particular alerting visual pattern for approaching vehicles (such as a curved pattern to move vehicles away from the stopped faulty SDV). Movements of the faulty SDV prior to breakdown can be coordinated for proper flare placement. Flares may be mobile and their position adjusted in order to optimize their position after deployment.”).

Regarding claim 29, Gordon teaches providing a signal to activate a hazard warning light of the autonomous vehicle (see Gordon paragraphs “0046” “4) providing any other inputs needed to safely control the movement of the SDV 202, such inputs include, but are not limited to, control signals to activate a horn, turning indicators, flashing emergency lights, etc. on the SDV 202.”).

Regarding claim 30, Gordon teaches a vehicle control system comprising: one or more processors; and a memory including instructions that are executable by the one or more processors to cause the one or more processors to perform operations, the operations comprising (see Gordon abstract and paragraphs “0016”, “0027” and “0078”),
obtaining data indicating that a vehicle stop maneuver is to be implemented for an autonomous vehicle (see Gordon paragraphs “0087-0088” and “0097” “the severity level (for the faulty SDV) is based on hazards posed by the faulty SDV itself, such as the faulty SDV about to come to a stop (the faulty SDV imminently stopping), how much danger is posed to other vehicles by the faulty SDV being disabled on the roadway”), 
obtaining data indicative of a vehicle stop maneuver for an autonomous vehicle; based on the data indicative of the vehicle stop maneuver, identifying a warning device of the autonomous vehicle for deployment, wherein the warning device is physically connected to the autonomous vehicle (see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)”),
determining a timing and a position for deploying the warning device of the autonomous vehicle (see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)”),
providing one or more signals to initiate the deployment of the warning device of the autonomous vehicle in accordance with the timing and the position, wherein the warning device remains physically connected to the autonomous vehicle while deployed (see Gordon paragraphs “0055”, “0087-0088” and “0097-0098” regarding flares attached to the SDV through magnets sticking at the back of the vehicle so as to avoid any flares from hitting the vehicles behind and to alert other vehicles in advance of reaching the faulty vehicle “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)” and “Flare selection and/or deployment may proceed during a breakdown process being experienced by the faulty SDV. Deployment of the flare occurs when the likelihood of a failure over the time interval required to deploy the flare reaches a threshold. The flare deployment may further be precisely timed to provide a determined spacing between the flare and the vehicle upon stopping. The spacing may be a function of 1) road conditions, 2) road curvature, 3) average speed of vehicles on road, 4) weather, 5) time of day, 6) traffic conditions, etc. Multiple flares may be deployed during the breakdown in order to form a particular alerting visual pattern for approaching vehicles (such as a curved pattern to move vehicles away from the stopped faulty SDV). Movements of the faulty SDV prior to breakdown can be coordinated for proper flare placement. Flares may be mobile and their position adjusted in order to optimize their position after deployment.” And “Some of the road safety flares may have magnets to allow for sticking to the SDV itself for use as a mounted flare or flashlight”).

Regarding claim 31, Gordon teaches wherein the data indicating the vehicle stop maneuver indicates that the vehicle stop maneuver has been performed, is currently being performed, or is to be performed by the autonomous vehicle (see Gordon paragraphs “0087-0088” and “0097” “the severity level (for the faulty SDV) is based on hazards posed by the faulty SDV itself, such as the faulty SDV about to come to a stop (the faulty SDV imminently stopping), how much danger is posed to other vehicles by the faulty SDV being disabled on the roadway”).

Regarding claim 33, Gordon teaches wherein the position for placing the warning device is a position that is visible by approaching traffic (see Gordon paragraphs “0038” “a transceiver capable of receiving a signal from faulty SDV 202 to position the rolling platform 212 at the opportune position for one or more of the road safety flares 226 to be visible to other vehicles.”).

Regarding claim 34, Gordon teaches wherein the deployment of the warning device of the autonomous vehicle is initiated after the autonomous vehicle performs the vehicle stop maneuver (see Gordon paragraphs “0033”, “0055” and “0096-0097” “In one or more embodiments of the present invention, one or more of the road safety flares 226 are deployed directly from the faulty SDV 202 (i.e., are dropped onto the driving surface 204 as the faulty SDV 202 rolls to a stop)” and “Flare selection and/or deployment may proceed during a breakdown process being experienced by the faulty SDV. Deployment of the flare occurs when the likelihood of a failure over the time interval required to deploy the flare reaches a threshold. The flare deployment may further be precisely timed to provide a determined spacing between the flare and the vehicle upon stopping”).

Regarding claim 35, Gordon teaches wherein the warning device comprises a light (see Gordon paragraphs “0046” “4) providing any other inputs needed to safely control the movement of the SDV 202, such inputs include, but are not limited to, control signals to activate a horn, turning indicators, flashing emergency lights, etc. on the SDV 202.”).

Regarding claim 36, Gordon teaches wherein the warning device is not visible to a surrounding environment of the autonomous vehicle before deployment of the warning device. (see Gordon paragraphs “0038” regarding deploying the warning devices from the car which was not visible before the deployment on the road “a transceiver capable of receiving a signal from faulty SDV 202 to position the rolling platform 212 at the opportune position for one or more of the road safety flares 226 to be visible to other vehicles.”).

Regarding claim 37, Gordon teaches wherein the position for deploying the warning device is a position that is visible by approaching traffic (see Gordon paragraphs “0038” “a transceiver capable of receiving a signal from faulty SDV 202 to position the rolling platform 212 at the opportune position for one or more of the road safety flares 226 to be visible to other vehicles.”).

Regarding claim 39, Gordon teaches autonomous vehicle comprising a warning device physically connected to the autonomous vehicle; and a control system comprising one or more processors configured to (see Gordon abstract and paragraphs “0016”, “0027” and “0078”),
obtaining data indicative of a vehicle stop maneuver for the autonomous vehicle; based on the data indicative of the vehicle stop maneuver, identifying a warning device of the autonomous vehicle for deployment(see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)”),
determining a timing and a position for deploying the warning device of the autonomous vehicle (see Gordon paragraphs “0055”, “0087-0088” and “0097” “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)”),
and providing one or more command signals to initiate the deployment of the warning device of the autonomous vehicle in accordance with the timing and the position, wherein the warning device remains physically connected to the autonomous vehicle while deployed (see Gordon paragraphs “0055”, “0087-0088” and “0097-0098” regarding flares attached to the SDV through magnets sticking at the back of the vehicle so as to avoid any flares from hitting the vehicles behind and to alert other vehicles in advance of reaching the faulty vehicle “also within SDV 202 is a road safety flare deployment system 343, which is a system that is able to 1) hold a road safety flare, 2) activate the road safety flare (e.g., pull a fuse tape on a pyrotechnic flare), and/or 3) deploy (e.g., drop onto a roadway) the road safety flare (as directed by the SDV on-board computer 301)” and “Flare selection and/or deployment may proceed during a breakdown process being experienced by the faulty SDV. Deployment of the flare occurs when the likelihood of a failure over the time interval required to deploy the flare reaches a threshold. The flare deployment may further be precisely timed to provide a determined spacing between the flare and the vehicle upon stopping. The spacing may be a function of 1) road conditions, 2) road curvature, 3) average speed of vehicles on road, 4) weather, 5) time of day, 6) traffic conditions, etc. Multiple flares may be deployed during the breakdown in order to form a particular alerting visual pattern for approaching vehicles (such as a curved pattern to move vehicles away from the stopped faulty SDV). Movements of the faulty SDV prior to breakdown can be coordinated for proper flare placement. Flares may be mobile and their position adjusted in order to optimize their position after deployment.” And “Some of the road safety flares may have magnets to allow for sticking to the SDV itself for use as a mounted flare or flashlight”).

Regarding claim 40, Gordon teaches wherein the vehicle stop maneuver comprises a deceleration and a stop of the autonomous vehicle, wherein the deployment of the warning device of the autonomous vehicle is initiated during the deceleration or after the stop of the autonomous vehicle (see Gordon paragraphs “0033” and “0087-0088” “one or more of the road safety flares 226 are deployed directly from the faulty SDV 202 (i.e., are dropped onto the driving surface 204 as the faulty SDV 202 rolls to a stop)” and “the severity level (for the faulty SDV) is based on hazards posed by the faulty SDV itself, such as the faulty SDV about to come to a stop (the faulty SDV imminently stopping), how much danger is posed to other vehicles by the faulty SDV being disabled on the roadway”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gordon et al (US 2018/0190042 A1) in view of Fischer (US 2018/0186283 A1).

Regarding claim 23, Gordon fails to teach wherein the warning device comprises a triangular shape
However Fischer teaches wherein the warning device comprises a triangular shape (see Fischer paragraph “0014” “Vehicle 200 can be equipped with one or more road hazard indicators such as hazard lights (including four-way hazard flashers, amber signaling lighting, strobes, and LEDs), flares (including electronic flares), light sticks, reflective triangles, cones, and/or any other road hazard indicators. In some examples, road hazard indicators”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Self-driving vehicle road safety flare deploying system of Gordon to be able to safely deploy road hazard indicators without requiring a driver, user, or passenger to exit the vehicle (Fischer paragraph “0014”).

Regarding claim 32, Gordon fails to teach wherein the warning device comprises a triangular shape.
However Fischer teaches wherein the warning device comprises a triangular shape (see Fischer paragraph “0014” “Vehicle 200 can be equipped with one or more road hazard indicators such as hazard lights (including four-way hazard flashers, amber signaling lighting, strobes, and LEDs), flares (including electronic flares), light sticks, reflective triangles, cones, and/or any other road hazard indicators. In some examples, road hazard indicators”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Self-driving vehicle road safety flare deploying system of Gordon to be able to safely deploy road hazard indicators without requiring a driver, user, or passenger to exit the vehicle (Fischer paragraph “0014”).

Claims 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gordon et al (US 2018/0190042 A1) in view of Govindaraj et al (US 2019/0056747 A1).

Regarding claim 25, Gordon fails to teach wherein the autonomous vehicle is an autonomous truck.
However Govindaraj teaches wherein the autonomous vehicle is an autonomous truck (see Govindaraj paragraphs “0019” “The vehicle 102 may be an autonomous car, bus, truck, van, or a two-wheeler. The navigation path 106 may have a plurality of sign boards 108 (for example 108 a to 108d, as shown in FIG. 1) which may have navigation content”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Self-driving vehicle road safety flare deploying system of Gordon to maneuver with big vehicles such as truck as autonomous vehicle (Govindaraj paragraph “0019”).
Regarding claim 38, Gordon fails to teach wherein the autonomous vehicle is an autonomous truck.
However Govindaraj teaches wherein the autonomous vehicle is an autonomous truck (see Govindaraj paragraphs “0019” “The vehicle 102 may be an autonomous car, bus, truck, van, or a two-wheeler. The navigation path 106 may have a plurality of sign boards 108 (for example 108 a to 108d, as shown in FIG. 1) which may have navigation content”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Self-driving vehicle road safety flare deploying system of Gordon to maneuver with big vehicles such as truck as autonomous vehicle (Govindaraj paragraph “0019”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 5712727298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3664 
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664